Plaintiff in error, F.L. Huff, was tried and convicted, and his punishment fixed at imprisonment in the penitentiary for two years, upon an information charging that in Jackson county on the 23d day of March, 1920, he did shoot one Jesse Tipton with intent to kill. From the judgment rendered on the verdict an appeal was duly perfected, by filing in this court on March 7, 1921, a petition in error with case-made. Plaintiff in error by his counsel of record has filed a motion to dismiss his appeal, with request that mandate *Page 256 
issue forthwith. The motion to dismiss said appeal is sustained and the cause remanded to the trial court, with direction to cause its judgment and sentence to be carried into execution. Mandate forthwith.